DREW, Justice
(dissenting):
As pointed out in the opinion by Mr. Justice Thomas, extensive testimony was heard in this case by the deputy commissioner and numerous medical reports were introduced in. evidence and considered by him. The evidence was conflicting and *323false statements were admittedly made by claimant as pointed out in the majority opinion. The deputy commissioner, however, found “if there was any such misrepresentation, it has no causal relation to claimant’s injury. It goes only to the weight of his testimony and the undersigned Deputy Commissioner, having observed claimant, observed the other witnesses and viewed the entire record in this cause, chooses to believe claimant’s account of how he was injured and his reasons for not reporting it prior to June 25th.” He had the responsibility and the undoubted right to reconcile and weigh the evidence and reach this conclusion. The full commission approved the actions of the deputy. Under these circumstances and on this record, I think the actions of the deputy commissioner and the full commission should be approved.